Citation Nr: 1737702	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-22 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to residuals of a fractured pelvis or an altered gait caused by a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right hip disability.  In November 2015, the Board re-opened and denied the claim for service connection for a right hip disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a Memorandum Decision that vacated the November 2015 decision and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that his right hip disability is the result of his fractured pelvis residuals or in the alternative, the result of his altered gait from a service connected low back disability.  

In a March 2008 examination, the examiner opined that the right hip disability was not caused by the Veteran's fractured pelvis.  In support of this, the examiner noted that a September 2007 right hip X-Ray revealed a normal right hip, and on the anterior/posterior view of the entire pelvis, there was no evidence of residuals of the left superior pubic ramus fracture, which appeared to have healed completely.  The examiner diagnosed the Veteran with right greater trochanteric bursitis, and explained that a left superior pubic ramus fracture, as incurred by the Veteran, was one that usually results in little or no disability and then only on the left side.  

As noted in the Court's November 2016 Memorandum Decision, the March 2008 examiner did not discuss whether or not the Veteran's right hip disability was aggravated by his service connect fractured pelvis residuals.  Noting that the Board's November 2015 denial relied heavily on the March 2008 examination, the Court opined that the medical examiner merely noted that the x-ray of the pelvis showed "no evidence of residual of the left superior pubic ramus fracture."  Although the examiner opined that the x-ray showed that the fracture had healed, he did not opine that there were no disabling effects from the healed pelvis fracture.  As a result, the March 2008 examination is insufficient and a new examination is necessary.  

In a May 2008 statement the Veteran asserted that a physician indicated that the right hip disability is the result of an altered gait.  The Veteran also presented medical reports from 2010 stating that he had low back pain into his right hip and an altered gait.  The Court noted that the Board erred by failing to adjudicate the alternative theory for service connection that was reasonably raised by the record.  The Board has a duty to address all issues reasonably raised either by the appellant or by the contents of the record. See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  To date, the Veteran has not received an examination to determine if the right hip disability was caused by or aggravated by the altered gait that resulted from his service-connected low back disability.  As such, an examination is necessary to address this alternative theory of entitlement.

Clinical documentation dated after November 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment for any low back disability since November 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after November 2013.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right hip disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide the following:

(a)  An opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right hip disability is related to active service;  

(b)  An opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any right hip disability is caused by, due to, or the result of service-connected low back disability or fractured pelvis residuals; and  

(c)  An opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right hip disability has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected fractured pelvis residuals or an altered gait caused by a service-connected low back disability.  

If the examiner determines that a right hip disability is not the result of active service, but should be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the March 2008 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete explanation for all conclusions.

4.  Then, readjudicate the claim with consideration of all evidence since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


